 



Exhibit 10.3



July 8, 2016

 

VIA E-MAIL

 

PFO Global, Inc.

14401 Beltwood Parkway W.

Suite 115

Farmers Branch, TX 75244

 

Gentlemen:

 

Reference is hereby made to the 8% Original Issue Discount Senior Secured
Convertible Debenture Due January 1, 2017, dated July 1, 2015 (the “July 2015
Debenture”), issued by PFO Global, Inc. (the “Company”), the 8% Original Issue
Discount Senior Secured Convertible Debenture Due January 1, 2017, dated
September 30, 2015 (the “September 2015 Debenture”), issued by the Company, the
8% Original Issue Discount Senior Secured Convertible Debenture Due January 1,
2017, dated November 13, 2015 (the “November 2015 Debenture”), issued by the
Company, and the 8% Original Issue Discount Senior Secured Convertible Debenture
Due January 1, 2017, dated November 30, 2015 (the “November 30 2015 Debenture”
and together with the July 2015 Debenture, the September 2015 Debenture and the
November 2015 Debenture, the “Debentures”), issued by the Company. The
undersigned is the Holder (as such term is defined therein) of each of the
Debentures.

 

Pursuant to Section 2(a) of each of the Debentures, the Company is required to
pay interest to the Holder on the aggregate unconverted and then outstanding
principal amount of such Debenture at the rate of 8% per annum, on the Interest
Payment Dates specified therein. Further, pursuant to Section 6(b) of each of
the Debentures, on each Periodic Redemption Date (as defined therein), the
Company shall redeem the Periodic Redemption Amount of the then outstanding
principal amount of such Debenture. The Holder previously granted a waiver to
the Company whereby the April 1, 2016 Interest Payment Date was extended to June
30, 2016. The Company has requested (i) an additional extension of the April 1,
2016 Interest Payment Date from June 30, 2016 to January 1, 2017, (ii) an
extension of the July 1, 2016 Interest Payment Date until January 1, 2017, (iii)
a waiver of any Late Fees (as defined in Section 2(c) of each of the Debentures)
applicable to the extended Interest Payment Dates described in the foregoing
clauses (i) and (ii), such that no Late Fees shall accrue until January 1, 2017,
and (iv) an extension of the July 1, 2016 and October 1, 2016 Periodic
Redemption Dates until January 1, 2017 (collectively, the “Requested Waiver”).

 

As evidenced by this letter, and subject to the terms and conditions of this
letter, the undersigned hereby grants the Requested Waiver, and acknowledges and
agrees that (i) the interest payable on April 1, 2016 (but previously extended
to June 30, 2016) and July 1, 2016 under each of the Debentures is deferred
until January 1, 2017, (ii) no Late Fees shall accrue with respect to such
interest until January 1, 2017 and (iii) the July 1, 2016 and October 1, 2016
Periodic Redemption Dates are deferred until January 1, 2017.

 

Except as specifically set forth herein, all of the terms and conditions of the
Debentures are and remain in full force and effect. This letter does not imply
any obligation on the part of the Holder, and the Holder shall not be obligated
at any time, to grant any further waiver.

 

This letter may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. This letter may not be amended or modified except in a written
agreement between the parties.

 

This letter shall be governed by the laws of the State of New York. The parties
submit to the exclusive jurisdiction of the state and federal courts located in
New York County, New York for any action, suit or proceeding arising out of this
letter.

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed copy of this letter, which shall become
a binding agreement upon our receipt.

 

[Signature page follows]

 

 

 

 

Hillair Capital Investment L.P.

 

 

By: /s/ Sean M. McAvoy Name: Sean M. McAvoy Title: Managing Member, Hillair
Capital Advisors LLC

 

 

 

 

 



  AGREED AND ACKNOWLEGED:       PFO Global, Inc.           By: /s/ Brigitte
Rousseau   Name: Brigitte Rousseau   Title: CFO

 

 



 

